DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 4,863,052) in view of Tipps (US 5,356,022).
Regarding claim 1, Lambert teaches  a packaging box having a six-sided rectangular shape (Fig. 1) for product packaging and having an empty inside, the package configurable between a storage form and a hanging form (neither shown in the drawings, see response to arguments below) the packaging box comprising: a right side portion 12; a second cover portion 22 extending from the top of the right side portion; a back side portion 11 extending from the right side of the right side portion; a first cover portion 21 extending from the top of the back side portion; a first cover insertion portion 32+34 extending from the top of the first cover portion; a left side portion 10 extending from the right side of the back side portion; a front side portion 13 extending from a lateral side of the left side portion; and a bottom side portion (panels 50-53) that closes the bottom of the packaging box, wherein a through hole 55 into which a hanger is insertable is formed in the first cover insertion portion 32+34, the packaging 
Claim 2 differs from claim 1 only in that structure of the second cover is on the left side of the back portion instead of the right side, effectively mirroring the structure of claim 1.  The office takes the position that this does not create a patentable distinction of the prior art as it has been held that a mere rearrangement of parts that does not modify the operation is a matter of design choice.  See MPEP 2144.04 section VI.C.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 4,863,052) in view of Tipps (US 5,356,022) as applied to claims 1-2 above, and further in view of Higginbotham (US 5,096,114).  Lambert does not teach a second cover second-insertion portion extending from a lateral side of the second cover portion.  Higginbotham teaches an analogous container and teaches providing a lateral tab 62 (Fig. 2) on the upper cover panel that extends alongside the handle forming portion, which corresponds to the second cover flap as taught by Lambert.  It would have been obvious to further modify the structure of Lambert with the second cover insertion portion as taught by Higginbotham with the motivation of providing additional stability to the container, as taught by Higginbotham (col 4 lines 45-48).


Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive.  Applicant argues amendments directed at the storage and hanging forms as well as amendments directed at an unbroken surface overcome the rejection of record.
Regarding the storage and hanging forms, the claims are directed at a package configurable between these two forms.  Configurable is a limitation directed at capability and intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, while the prior art does not teach actually doing the claimed hanging and storage arrangements, Lambert (US 4,863,052) clearly illustrates a gap large enough to tuck the first cover portion inside the box 
Regarding the second cover portion having an unbroken surface, the second cover portion and the surface are broadly claimed. The cover portion has a thickness, so the surface does not need to be the top surface.  Tipps (US 5,356,022) illustrates the second cover portion 54 (Fig. 1) has flat edges on either side, so either of these side surfaces constitute an unbroken surface on the second cover portion.  Alternatively, the cover portion need not be interpreted to include any internal structures as part of the cover portion.  As those additional structures are not part of the cover portion, their existence does not result in a broken surface, as they are not within the surface of the second cover portion.  In the instant application, Tipps (US 5,356,022) teaches rectangular layer 54 of a lid that has a removable center 542 and separable end 442.  Where these elements are considered separate and distinct from the second cover portion, the second cover portion’s surface would be considered unbroken.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734